Exhibit 24.1 AUTHORIZATION The undersigned hereby authorize and designate (a) Michael O’Connell to sign on behalf of each of:IRS Partnership No. 19, L.P., The Leonetti/O’Connell Family Foundation, M2O, Inc. and The Michael F. O’Connell and Margo L. O’Connell Revocable Trust; (b) Christopher Kiper or Bradley Vizi to sign on behalf of each of: Christopher Kiperand/or Bradley Vizi, in each case with respect to any Form 3, Form 4 and/or Form 5 and/any amendments thereto pursuant to the Securities Exchange Act of 1934 with respect to securities of RCM Technologies, Inc. until such undersigned revokes such authority and designation. Dated:As of August 3, 2012 IRS PARTNERSHIP NO. 19, L.P. By:M2O, Inc., its General Partner By: /s/ Michael O’Connell Name:Michael O’Connell Title:Chief Executive Officer THE LEONETTI/O’CONNELL FAMILY FOUNDATION By: /s/ Michael O’Connell Name:Michael O’Connell Title:Secretary, Chief Financial Officer and Director M2O, INC. By: /s/ Michael O’Connell Name:Michael O’Connell Title:Chief Executive Officer THE MICHAEL F. O’CONNELL AND MARGO L. O’CONNELL REVOCABLE TRUST By: /s/ Michael O’Connell Name:Michael O’Connell Title:Trustee /s/ Michael O’Connell Name:Michael O’Connell /s/ Christopher Kiper Name:Christopher Kiper /s/ Bradley Vizi Name:Bradley Vizi
